14‐127‐cr 
     United States of America v. Barry Cohan 
     14‐127‐cr 
     United States of America v. Barry Cohan 
      
      
 1                       UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3                                ____________________ 
 4                                                                                       
 5                                  August Term, 2014 
 6    
 7   (Argued:  June 24, 2015                                   Decided: August 14, 2015) 
 8    
 9                                 Docket No. 14‐127‐cr 
10                                              
11                                ____________________ 
12    
13   UNITED STATES OF AMERICA,                                                           
14          
15                                  Appellee,                                     
16          
17                     v. 
18    
19   BARRY COHAN, 
20    
21                           Defendant‐Appellant. 
22    
23                                ____________________ 
24    
25   Before: CABRANES, POOLER, and DRONEY, Circuit Judges. 
26    
27         Appeal from two orders of the United States District Court for the Eastern 

28   District of New York (Frederic Block, J.) entered December 23, 2013, granting the 

29   government writs of garnishment directing that certain monies owned by Cohan, 
 1   but in the control of third parties, be transferred to the United States to satisfy 

 2   Cohan’s restitution obligations. On appeal, Cohan argues that the attorney 

 3   representing him at the writ of garnishment hearing labored under a conflict of 

 4   interest in violation of his Sixth Amendment right to counsel, and that the district 

 5   court committed plain error in failing to inquire as to the alleged conflict. We 

 6   find there is no Sixth Amendment right to counsel at a writ of garnishment 

 7   hearing brought to satisfy forfeiture or restitution judgments, and the district 

 8   court thus did not have a duty to inquire.   

 9         Affirmed. 

10                                  ____________________ 

11                             CHARLES F. WILLSON, Nevins Law Group LLC, East 
12                             Hartford, CT, for Defendant‐Appellant Barry Cohan. 
13                              
14                             CHARLES S. KLEINBERG, Assistant United States 
15                             Attorney (Peter A. Norling, Assistant United States 
16                             Attorney, on the brief), for Kelly T. Currie, Acting United 
17                             States Attorney for the Eastern District of New York, 
18                             Brooklyn, NY, for Appellee United States of America. 
19                              
20   POOLER, Circuit Judge: 

21         Appeal from two orders of the United States District Court for the Eastern 

22   District of New York (Frederic Block, J.) entered December 23, 2013, granting the 


                                                2
 1   government writs of garnishment directing that certain monies owned by Cohan, 

 2   but in the control of third parties, be transferred to the United States to satisfy 

 3   Cohan’s restitution obligations. On appeal, Cohan argues that the attorney 

 4   representing him at the writ of garnishment hearing labored under a conflict of 

 5   interest in violation of his Sixth Amendment right to counsel, and that the district 

 6   court committed plain error in failing to inquire as to the alleged conflict. We 

 7   find there is no Sixth Amendment right to counsel at a writ of garnishment 

 8   hearing brought to satisfy restitution or forfeiture judgments, and the district 

 9   court thus did not have a duty to inquire. While the imposition of restitution falls 

10   within a defendant’s criminal proceedings, a writ of garnishment is a civil 

11   remedy falling outside the scope of the Sixth Amendment’s protections. 

12                                     BACKGROUND 

13         On June 10, 2009, Cohan pleaded guilty to one count of healthcare fraud, 

14   in violation of 18 U.S.C. § 1347, and one count of aggravated identity theft, in 

15   violation of 18 U.S.C. § 1028A(a)(1). Briefly, the government alleged that Cohan, 

16   a dentist, submitted false claims seeking reimbursement for dental treatments for 

17   employees of the Port Authority of New York & New Jersey and their 

18   dependents. Cohan entered his plea pursuant to an agreement with the 
                                                3
 1   government that provided, in relevant part, (1) that he would be required to pay 

 2   restitution in an amount to be determined later; (2) that he consented to entry of 

 3   a forfeiture money judgment in the amount of $600,000, and (3) that certain 

 4   identified accounts would be forfeited. The plea agreement also contained a 

 5   merger clause stating: 

 6               Apart from the written proffer agreement dated 
 7               November 21, 2006, no promises, agreements or 
 8               conditions have been entered into by the parties other 
 9               than those set forth in this agreement and none will be 
10               entered into unless memorialized in writing and signed 
11               by all parties. Apart from the written proffer agreement, 
12               this agreement supersedes all prior promises, 
13               agreements or conditions between the parties. 
14                
15   App’x at 44‐45 ¶ 14. 

16         During his plea negotiations and at sentencing, Cohan was represented by 

17   both Ronald Russo and David Wikstrom. Cohan testified during his plea 

18   colloquy that he consented to the entry of a forfeiture of money judgment in the 

19   amount of $600,000 and that he agreed to forfeit specific assets to the 

20   government. Russo clarified the record on this point: 

21                Your Honor, if I might just elucidate just a little? 
22                 
23                The government has seized $500,000. Because of the size 
24                of the forfeiture, Dr. Cohan will be required to pay over 
                                              4
 1                another $100,000. I discussed with the prosecution that 
 2                heʹs not in a position to make that payment at this point. 
 3                The government will not consider it to be a breach of 
 4                any sort of agreement if he fails to pay, although 
 5                interest will run from today. 
 6                 
 7                I think the government will acknowledge thatʹs our 
 8                understanding and I would like it to be on the record. 
 9    

10   Gov’t App’x at 19. The district court noted that “[r]estitution, according to the 

11   government is part of this and is to be determined.” Gov’t App’x at 17. Cohan 

12   acknowledged this. Finally, Cohan agreed, in response to queries from the court, 

13   that he was pleading guilty “voluntarily and of [his] own free will;” that no one 

14   “threatened [him] or forced [him] to plead guilty;” and that “[o]ther than the 

15   agreement with the government,” no one “made any promises to [him] that 

16   ha[d] caused [him] to plead guilty.” Gov’t App’x at 24‐25.  

17         Cohan’s sentencing hearing took place on May 28, 2010. During 

18   sentencing, the district court raised the issue of restitution. The district court 

19   expressed concern that restitution would be made before monies were forfeited 

20   to the government, given that there would be both a forfeiture order and a 

21   restitution order: 



                                                5
 1              The Court: . . . Is there any sense of how we should 
 2              manage this situation since obviously he’s not going to 
 3              have any money left over to pay the victim? I’m just 
 4              curious as to what your take is on that and how you 
 5              think that that should be handled by me. 
 6               
 7              [Assistant U.S. Attorney Daniel] Brownell:  Your 
 8              Honor, I don’t have a definitive answer because I don’t 
 9              work in the forfeiture unit but my understanding is that 
10              the money will ultimately go to the Port Authority but I 
11              will – unfortunately the forfeiture assistant isn’t in the 
12              office today but I will . . .  
13               
14   Gov’t App’x at 38‐39. Russo told the district court: 

15              The reality is that I think the Government has agreed 
16              that we have a single victim here, the Port Authority, 
17              and getting the money back to the Port Authority is 
18              certainly something that Dr. Cohan is anxious to do as 
19              well. So if we can facilitate that in any way . . .     
20               
21   Gov’t App’x at 39‐40. The district court held the issue of restitution in abeyance 

22   and proceeded to sentence Cohan principally to three years and one day 

23   imprisonment.  

24         The parties submitted post‐sentencing letters to the district court 

25   addressing the issue of restitution. Cohan acknowledged that restitution and 

26   forfeiture may be imposed concurrently, but represented that he had “long 

27   understood that the Government, in its discretion, intend[ed] to allocate the 


                                              6
 1   funds it seized from [him] for forfeiture toward the restitution obligation,” which 

 2   he argued was “consistent with the applicable laws [and] DOJ regulations.” ECF 

 3   Docket No. 70 at 2 (June 15, 2010). The government denied entering into any such 

 4   agreement. On July 27, 2010, the district court entered a judgment of conviction 

 5   setting the amount of restitution at $607,186. On the same day, the district court 

 6   entered a final order of forfeiture requiring Cohan to forfeit $600,000.  

 7         Pursuant to the forfeiture order the government executed against Cohan’s 

 8   assets, seizing roughly $222,000. In April 2013 the government moved for a writ 

 9   of garnishment, seeking to seize certain retirement accounts with assets of 

10   roughly $627,000. Cohan objected to the government’s collection efforts on the 

11   ground that:  

12                The record is clear that the government entered an 
13                agreement, and the defendant relied upon it, that the 
14                funds seized and forfeited in 2007, together with an 
15                additional amount to equal six hundred thousand 
16                ($600,000) dollars would be turned over to the victim, 
17                the Port Authority, as restitution. Accordingly, it is 
18                overreaching and unjust for the government to now 
19                claim that the funds seized were intended to be 
20                forfeited to the government and that an additional six 
21                hundred thousand ($600,000) should now be paid over 
22                to the Port Authority as restitution. That is simply not 
23                the bargain the government struck and it should be 
24                estopped from making such a claim. 
                                               7
 1               
 2   ECF Docket. No. 98 September 15, 2013. The government again denied entering 

 3   into such an agreement. 

 4         The writ of garnishment hearing was held on October 9, 2013. During the 

 5   hearing, the district court explored the issue of whether the government had 

 6   agreed to pay over any monies collected pursuant to the forfeiture money 

 7   judgment to the victim and credit that amount as restitution. Both former 

 8   Assistant U.S. Attorney Brownell and Cohan’s former co‐counsel Wikstrom 

 9   testified. Wikstrom participated in the hearing as a witness, not as counsel, with 

10   Russo representing Cohan. Brownell testified that he did not recall discussing 

11   with Wikstrom the possibility of using the forfeiture money to pay restitution. 

12   He also testified that he did not promise that any of the forfeiture money would 

13   be used to pay restitution. Wikstrom testified that he had discussed the issue of 

14   restitution with Brownell before the plea, and Brownell told him that the 

15   forfeiture money “is given over to the victim internally.” App’x at 89‐90. 

16   Wikstrom further testified that a client in an unrelated matter had pleaded guilty 

17   to health‐care fraud pursuant to a plea agreement that set forfeiture at $1.2 




                                              8
 1   million, and there he reached an agreement with the government to pay over 

 2   forfeited funds to the victims as restitution.   

 3         The district court rejected Cohan’s arguments. United States v. Cohan, 988 F. 

 4   Supp. 2d 323 (E.D.N.Y. 2013). It noted that Cohan’s plea agreement required him 

 5   to forfeit $600,000, and “he did not demand any set‐off for restitution, which the 

 6   plea agreement explicitly contemplated.” Id. at 327. The district court also found 

 7   that the plea agreement’s merger clause barred Cohan from asserting he entered 

 8   into any other agreements with the government. Id. Finally, the district court 

 9   concluded that: 

10                Even if the merger clause did not bar Cohanʹs argument 
11                outright, the Court would infer—based on the partiesʹ 
12                submissions and testimony adduced at the hearing—
13                that any statements that the forfeited funds would 
14                eventually be turned over to the Port Authority were 
15                premised on the assumption that Cohan lacked 
16                sufficient assets to satisfy both his forfeiture and 
17                restitution obligations. . . . 
18                 
19                Subsequent events have shown that the assumption that 
20                Cohan lacked the means to pay restitution was not well‐
21                founded. . . . [t]he fact remains that Cohan has sufficient 
22                assets to satisfy his restitution obligation. Accordingly, 
23                the Court concludes that Cohan must satisfy his 
24                restitution obligation separate and apart from any 
25                forfeited funds; any understanding about what might 


                                                9
 1                happen to funds forfeited by an impecunious defendant 
 2                is irrelevant. 
 3                 
 4   Id. at 327–28. The district court granted the writs of garnishment and issued an 

 5   amended order of forfeiture allowing the government to seize the funds, but only 

 6   after fully satisfying Cohan’s restitution obligations. This appeal followed. 

 7                                      DISCUSSION 

 8          Cohan argues that Russo, the attorney who represented him at the October 

 9   9, 2013 writ of garnishment hearing, labored under a conflict of interest, and the 

10   district court committed plain error in failing to investigate that conflict. Cohan 

11   alleges that Russo, having repeatedly made reference during sentencing to 

12   Cohan’s agreement with the government that forfeited funds would be credited 

13   toward restitution, was a necessary witness at the hearing. Cohan further argues 

14   the district court’s failure to inquire into the obvious conflict violated his Sixth 

15   Amendment right to counsel. The government responds that because the writ of 

16   garnishment hearing was civil in nature, Cohan had no Sixth Amendment right 

17   to counsel, and thus the district court had no obligation to inquire into the 

18   alleged conflict.  

19          As Cohan raises this issue for the first time on appeal, we review his claim  


                                                10
 1   for plain error. See United States v. Stantini, 85 F.3d 9, 14 (2d Cir. 1996). Plain error 

 2   allows an appellate court to “correct an error not raised at trial only where the 

 3   appellant demonstrates that (1) there is an error; (2) the error is clear or obvious, 

 4   rather than subject to reasonable dispute; (3) the error affected the appellant’s 

 5   substantial rights, which in the ordinary case means it affected the outcome of 

 6   the district court proceedings; and (4) the error seriously affects the fairness, 

 7   integrity or public reputation of judicial proceedings.” United States v. Marcus, 

 8   560 U.S. 258, 262 (2010) (internal quotation marks and brackets omitted).  

 9         It is well‐established that “[a] defendant’s Sixth Amendment right to 

10   effective assistance of counsel includes the right to representation by conflict‐free 

11   counsel.” LoCascio v. United States, 395 F.3d 51, 56 (2d Cir. 2005) (citation 

12   omitted). “[A] defendant has suffered ineffective assistance of counsel in 

13   violation of the Sixth Amendment if his attorney has (1) a potential conflict of 

14   interest that resulted in prejudice to the defendant, or (2) an actual conflict of 

15   interest that adversely affected the attorney’s performance.” United States v. Levy, 

16   25 F.3d 146, 152 (2d Cir. 1994). “To ensure that this right to conflict‐free counsel is 

17   not abridged, a district court has two distinct obligations during criminal 

18   proceedings: (1) to initiate an inquiry whenever it is sufficiently apprised of even 
                                                 11
 1   the possibility of a conflict of interest, and (2) to disqualify counsel or seek a 

 2   waiver from the defendant whenever the inquiry reveals that there is an actual or 

 3   potential conflict.” United States v. Rogers, 209 F.3d 139, 143 (2d Cir. 2000) 

 4   (internal quotation marks omitted). “These obligations, which stem from the 

 5   Sixth Amendment, arise whenever there is the possibility that a criminal 

 6   defendant’s attorney suffers from any sort of conflict of interest.” Levy, 25 F.3d at 

 7   153. It follows that the district court had a duty to inquire only if Cohan had a 

 8   right to counsel at the writ of garnishment hearing derived from the Sixth 

 9   Amendment.   

10         The Mandatory Victims Restitution Act (“MVRA”) makes restitution 

11   mandatory for certain crimes, including the ones at issue here. 18 U.S.C. §§ 1347, 

12   1028A(a)(1), 3663A(a)(1), 3663A(c)(1)(A)(ii). The imposition of restitution is part 

13   of a defendant’s criminal prosecution. See Lyndonville Sav. Bank & Trust Co. v. 

14   Lussier, 211 F.3d 697, 702 (2d Cir. 2000) (“Congress intended to make restitution 

15   an element of the criminal sentencing process and not an independent action 

16   civil in nature.” (citation omitted)); see also United States v. Timilty, 148 F.3d 1, 3‐4 

17   (1st Cir. 1998) (restitution order does not need to be reduced first to a civil 

18   judgment); United States v. Satterfield, 743 F.2d 827, 836 (11th Cir. 1984) 
                                                 12
 1   (“Congress made clear in both the language of the statute and its accompanying 

 2   legislative history that victim restitution would be imposed as a criminal, rather 

 3   than civil, penalty.”) (interpreting the Victim and Witness Protection Act, which 

 4   was amended by the MVRA). 

 5         However, a writ of garnishment seeks to enforce an already existing order 

 6   of restitution. It is not part of defendant’s criminal sentencing because it does not 

 7   implicate the imposition of restitution. Collecting the restitution owed is 

 8   decidedly civil in nature. The government may enforce restitution orders arising 

 9   from criminal convictions using the practices and procedures for the enforcement 

10   of a civil judgment under federal or state law as set forth in the Federal Debt 

11   Collection Procedures Act (“FDCPA”). 18 U.S.C. § 3613; 28 U.S.C. §§ 3001(a)(1), 

12   3002(3)(B). FDCPA “provides the exclusive civil procedures for the United States 

13   to . . . recover a judgment on a debt.” 28 U.S.C. § 3001. Thus, the government is 

14   authorized to enforce any restitution order imposed as part of a criminal 

15   sentence by using its authority under FDCPA. See 18 U.S.C. § 3664(m)(1)(A) 

16   (2006); 18 U.S.C. § 3613(a), (f). FDCPA explicitly authorizes the government to 

17   garnish property “in which the debtor has a substantial nonexempt interest and 



                                               13
 1   which is in the possession, custody, or control of a person other than the debtor, 

 2   in order to satisfy the judgment against the debtor.” 28 U.S.C. § 3205(a). 

 3         Moreover, we agree with the Seventh Circuit that that “district courts may 

 4   entertain civil garnishment and other collection proceedings as postjudgment 

 5   remedies within an underlying criminal case; nothing precludes the government 

 6   from initiating a collection proceeding under an existing criminal docket number 

 7   in order to collect a fine or restitution ordered as part of the criminal sentence.” 

 8   United States v. Kollintzas, 501 F.3d 796, 800 (7th Cir. 2007); see also United States v. 

 9   Mays, 430 F.3d 963, 966 (9th Cir. 2005) (holding FDCPA procedures are available 

10   as post‐judgment remedies in criminal cases). Thus, the government is free to 

11   pursue the civil remedy of garnishment under an existing criminal docket 

12   number without transforming the proceeding into a criminal matter. 

13         Cohan’s appeal is taken from an alleged error in how the writ of 

14   garnishment hearing was conducted. He can no longer appeal from the 

15   restitution order itself, which became final long ago. Because we conclude that a 

16   writ of garnishment hearing is a civil proceeding collateral to the underlying 

17   criminal conviction, Cohan did not possess a right to counsel derived from the 

18   Sixth Amendment. See McCleskey v. Zant, 499 U.S. 467, 495 (1991) (defendant 
                                                 14
1   lacks a Sixth Amendment right to counsel during collateral proceeding); Bloomer 

2   v. United States, 162 F.3d 187, 191 n.1 (2d Cir. 1998) (same). Thus, the district court 

3   was under no obligation to inquire as to a possible conflict of interest.  

4                                      CONCLUSION 

5         For the reasons given above, we affirm.  




                                              15